People v Hazzard (2019 NY Slip Op 04840)





People v Hazzard


2019 NY Slip Op 04840


Decided on June 14, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


602.1 KA 19-00649

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKURT HAZZARD, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


JOHN J. RASPANTE, UTICA, FOR DEFENDANT-APPELLANT. 
LEANNE K. MOSER, DISTRICT ATTORNEY, LOWVILLE, D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Lewis County Court (Daniel R. King, J.), rendered August 12, 2016. The judgment convicted defendant, upon a jury verdict, of course of sexual conduct against a child in the first degree and incest in the third degree (two counts). 
It is hereby ORDERED that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Same memorandum as in People v Hazzard ([appeal No. 1] — AD3d — [June 14, 2019] [4th Dept 2019]).
Entered: June 14, 2019
Mark W. Bennett
Clerk of the Court